                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     COLUMBIA DIVISION


      ANDRE KIMBROUGH,

             Plaintiff,                                Case No. 1:19-cv-00048

      v.                                               Judge William L. Campbell, Jr.
                                                       Magistrate Judge Alistair E. Newbern
      CORE CIVIC, et al.,

             Defendants.


 To:        The Honorable William L. Campbell, Jr., District Judge

                                REPORT AND RECOMMENDATION

            Pro se and in forma pauperis Plaintiff Andre Kimbrough is incarcerated at the South

     Central Correctional Facility (SCCF) in Clifton, Tennessee. In this civil rights action, Kimbrough

     alleges that SCCF Health Services Administrator Jamie Gardner waited more than three weeks to

 comply with an x-ray technician’s recommendation that Kimbrough’s broken hand be placed in a

 cast, a delay that caused Kimbrough excruciating pain. (Doc. No. 1.) Gardner is the only remaining

 defendant in this action and has not been served. Kimbrough has not responded to this Court’s

     order requiring him to show cause why this action should not be dismissed for failure to prosecute

 under Federal Rule of Civil Procedure 41(b). Accordingly, the Magistrate Judge will recommend

 that this action be dismissed without prejudice under Rule 41(b).

I.          Factual and Procedural Background 1

            Kimbrough filed this action under 42 U.S.C. § 1983 on June 7, 2019, asserting Eighth

 Amendment claims against Core Civic and Gardner. (Doc. No. 1.) Kimbrough alleges that, on


 1
         The facts in this section are drawn from Kimbrough’s complaint (Doc. No. 1) and taken as
 true for purposes of this Order.
   May 14, 2018, he injured his hand while working at the SCCF gym. (Id.) The next day, an x-ray

   showed that Kimbrough’s hand was broken, and the x-ray technician informed the doctor that

   Kimbrough would need a cast. (Id.) SCCF Health Services Administrator Gardner and other

   medical staff were aware that Kimbrough needed a cast, but did not provide him with one for

   twenty-three days. (Id.) Kimbrough experienced excruciating pain during that time. (Id.)

  Kimbrough seeks $1,500,000.00 in damages. (Id.)

           On June 17, 2019, the Court screened Kimbrough’s complaint under the Prison Litigation

  Reform Act, 28 U.S.C. §§ 1915(e)(2) and 1915A, and allowed only an individual-capacity claim

  against Gardner to proceed. (Doc. Nos. 4, 5.) The Court directed the Clerk’s Office to send

   Kimbrough a copy of the screening order and a service packet for Gardner and ordered Kimbrough

   to complete and return the service packet within twenty-one days of receiving the screening order.

   (Doc. No. 5.) The Court warned Kimbrough that failure to do so “could jeopardize his prosecution

   of this action.” (Id.)

           On August 22, 2019, the Court noted that Kimbrough had not returned a completed service

   packet for Gardner. (Doc. No. 6.) The Court ordered Kimbrough to show cause by September 12,

   2019, why this action should not be dismissed for failure to prosecute and warned Kimbrough that

   failure to respond to the show-cause order would likely lead to a recommendation of dismissal.

   (Doc. No. 6.) Kimbrough has not responded to that order.

II.        Legal Standard

           Federal Rule of Civil Procedure 41(b) “confers on district courts the authority to dismiss

   an action for failure of a plaintiff to prosecute the claim or to comply with the Rules or any order

   of the Court.” Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 736 (6th Cir. 2008) (citing

   Knoll v. AT&T, 176 F.3d 359, 362–63 (6th Cir. 1999)); see also Link v. Wabash R.R. Co., 370 U.S.

   626, 630 (1962) (recognizing “the power of courts, acting on their own initiative, to clear their


                                                    2
calendars of cases that have remained dormant because of the inaction or dilatoriness of the parties

seeking relief”); Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (“It is well settled

that a district court has the authority to dismiss sua sponte a lawsuit for failure to prosecute.”).

Dismissal for failure to prosecute is a tool for district courts to manage their dockets and avoid

unnecessary burdens on opposing parties and the judiciary. See Schafer, 529 F.3d at 736 (quoting

Knoll, 176 F.3d at 363). The Sixth Circuit therefore affords district courts “substantial discretion”

regarding decisions to dismiss for failure to prosecute. Id.

       Courts look to four factors for guidance when determining whether dismissal under

Rule 41(b) is appropriate: (1) the willfulness, bad faith, or fault of the plaintiff; (2) whether the

defendant has been prejudiced by the plaintiff’s conduct; (3) whether the plaintiff was warned that

failure to cooperate could lead to dismissal; and (4) the availability and appropriateness of other,

less drastic sanctions. Knoll, 176 F.3d at 363 (citing Stough v. Mayville Cmty. Sch., 138 F.3d 612,

615 (6th Cir. 1998)). Under Sixth Circuit precedent, “none of the factors is outcome dispositive,”

but “a case is properly dismissed by the district court where there is a clear record of delay or

contumacious conduct.” Id. (citing Carter v. City of Memphis, 636 F.2d 159, 161 (6th Cir. 1980));

see also Muncy v. G.C.R., Inc., 110 F. App’x 552, 555 (6th Cir. 2004) (finding that dismissal with

prejudice “is justifiable in any case in which ‘there is a clear record of delay or contumacious

conduct on the part of the plaintiff’” (quoting Mulbah v. Detroit Bd. of Educ., 261 F.3d 586, 591

(6th Cir. 2001))). Because dismissal without prejudice is a relatively lenient sanction as compared

to dismissal with prejudice, the “controlling standards should be greatly relaxed” for Rule 41(b)

dismissals without prejudice where “the dismissed party is ultimately not irrevocably deprived of

his [or her] day in court.” Muncy, 110 F. App’x at 556 (citing Nwokocha v. Perry, 3 F. App’x 319,

321 (6th Cir. 2001)).




                                                  3
III.          Analysis

              Kimbrough has unduly delayed this action by failing to return a completed service packet

       for Gardner and by ignoring this Court’s show-cause order. This action should therefore be

       dismissed without prejudice.

              A.      Fault

              A plaintiff’s actions demonstrate bad faith, willfulness, or fault where they “display either

       an intent to thwart judicial proceedings or a reckless disregard for the effect of [plaintiff’s] conduct

       on those proceedings.” Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (quoting Mulbah,

       261 F.3d at 591)). Even if Kimbrough’s failure to complete a service packet for Gardner and

       respond to the Court’s show-cause order were not motivated by bad faith, Kimbrough’s inaction

       still reflects “willfulness and fault” for purposes of Rule 41(b). Hatcher v. Dennis, No. 1:17-cv-

       01042, 2018 WL 1586235, at *1 (W.D. Tenn. Mar. 30, 2018); see id. (explaining that, “[e]ven

       where there is no clear evidence of bad faith, failure to respond to a show cause order is indicative

       of willfulness and fault”); see also Malott v. Haas, No. 16-13014, 2017 WL 1319839, at *2 (E.D.

   Mich. Feb. 8, 2017) (finding that plaintiff was at fault for failing to respond to court’s show-cause

       orders). This factor supports dismissal.

              B.      Prejudice

              The Sixth Circuit has held that “[a] defendant is prejudiced by a plaintiff’s dilatory conduct

       if the defendant is ‘required to waste time, money, and effort in pursuit of cooperation which [the

       plaintiff] was legally obligated to provide.’” Carpenter, 723 F.3d at 707 (second alteration in

       original) (quoting Harmon v. CSX Transp., Inc., 110 F.3d 364, 368 (6th Cir. 1997)); see also

       Schafer, 529 F.3d at 739 (same). Such prejudice typically arises in the discovery context. See, e.g.,

       Harmon, 110 F.3d at 368 (finding prejudice where plaintiff failed to respond to defendant’s

   interrogatories and a related motion to compel); Wright v. City of Germantown, No. 11-02607,


                                                          4
2013 WL 1729105, at *2 (W.D. Tenn. Apr. 22, 2013) (finding prejudice where defendant

“expended time and money pursuing [plaintiff’s] required initial disclosures and deposition

testimony”). Notably, time and effort spent on “typical steps in the early stages of litigation[,]”

such as answering a complaint or filing pretrial motions to advance the defendant’s position, are

not actions “necessitated by any lack of cooperation” and therefore do not weigh in favor of

dismissal for failure to prosecute. Schafer, 529 F.3d at 739. The Sixth Circuit has explained that

“[i]f such efforts . . . [were] alone sufficient to establish prejudice” for the purpose of Rule 41(b),

“then every defendant who answers a complaint and responds minimally to a lawsuit would be

able to claim prejudice[,]” a “result [that] would defy common sense.” Id. at 740.

       Here, because Gardner has not been served, he has not wasted any time, money, or effort

as a result of Kimbrough’s failure to prosecute. This factor weighs against dismissal.

       C.      Prior Notice

       Whether a party was warned that failure to cooperate could lead to dismissal “is a ‘key

consideration’” in the Rule 41(b) analysis. Id. at 740 (quoting Stough, 138 F.3d at 615). Here, the

Court warned Kimbrough that failure to return a completed service packet for Gardner would

jeopardize Kimbrough’s prosecution of this action. (Doc. No. 5. ) The Court also expressly warned

Kimbrough that failure to respond to the show-cause order would likely lead to a recommendation

of dismissal. (Doc. No. 6.) This factor supports dismissal. Schafer, 529 F.3d at 740; see also

Wright, 2013 WL 1729105, at *3 (granting motion to dismiss for failure to prosecute where Court’s

orders to show cause warned plaintiff “that her conduct could result in dismissal”).

       D.      Appropriateness of Other Sanctions

       The less-drastic sanction of dismissal without prejudice is the appropriate result here.

Dismissal without prejudice balances the Court’s interest in “sound judicial case and docket

management” with “the public policy interest in the disposition of cases on their merits.” Muncy,


                                                  5
  110 F. App’x at 557 n.5. That sanction is particularly appropriate in cases of prolonged inactivity

  and where, as here, the plaintiff appears pro se. See Mulbah, 261 F.3d at 591 (noting that the four-

  factor test is applied “more stringently where the conduct of a plaintiff’s attorney is the reason for

   dismissal”).

IV.          Recommendation

             Considering the above four factors, the Magistrate Judge RECOMMENDS that this action

   be DISMISSED WITHOUT PREJUDICE under Rule 41(b).

             Any party has fourteen days after being served with this report and recommendation to file

   specific written objections. Failure to file specific objections within fourteen days of receipt of this

   report and recommendation can constitute a waiver of appeal of the matters decided. Thomas v.

   Arn, 474 U.S. 140, 155 (1985); Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). A party

      who opposes any objections that are filed may file a response within fourteen days after being

      served with the objections. Fed. R. Civ. P. 72(b)(2).

             Entered this 15th day of October, 2019.



                                                              ____________________________________
                                                              ALISTAIR E. NEWBERN
                                                              United States Magistrate Judge




                                                       6
